DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

 ERIK SANDERSON, individually; TECHNOMARINE CONSTRUCTION,
  INC., a Florida Corporation; and TECHNOMARINE GROUP, INC., a
                        Delaware Corporation,
                               Appellants,

                                      v.

                         CHRISTOPHER KARCH,
                               Appellee.

                                No. 4D18-1695

                           [November 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502017CA006832XXXXMBAN.

  Thomas J. Ali of Jupiter Legal Advocates, Palm Beach Gardens, for
appellants.

  Alan B. Rose and Gregory S. Weiss of Mrachek, Fitzgerald, Rose,
Konopka, Thomas & Weiss, P.A., West Palm Beach, for appellee.

PER CURIAM.

    Affirmed. See Bank of Am., N.A. v. Ribaudo, 199 So. 3d 407, 409 (Fla.
4th DCA 2016) (holding that the court’s “clear errors” in failing to consider
relevant factors before striking a witness and failing to consider the Kozel
factors before dismissing a complaint as discovery sanctions could not be
reviewed on appeal in light of sanctioned party’s failure to “raise either of
these issues at the hearing on the motion to dismiss or by subsequently
filing a motion for rehearing or reconsideration”).

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.